On Rehearing
COMBS, Justice.
On motion for rehearing we have again reviewed the evidence and find that there was testimony which would have warranted the jury finding that all of the car of junk metal purchased by appellees Sampson et al. from Bender and Feldman came from the appellants’ dragline. Also its weight, 97,600 pounds, and junk value, $9 per gross ton of 2240 pounds, were shown. The issue should have been submitted to the jury. For even though Sampson et al. purchased without notice that the metal had been wrongfully taken by the sellers, they are liable to appellants for the junk value of the metal purchased from appellants’ machine, as of the time it was received by them. The case will be remanded for trial of that issue.